704 F.2d 1167
83-1 USTC  P 9330
BLISS DAIRY, INC., an Arizona corporation, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 79-3318.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 11, 1981.Decided April 28, 1983.

Karl P. Fryzel, Atty., Tax Div., Washington, D.C., argued, for defendant-appellant;  Gilbert E. Andrews, Washington, D.C., on brief.
James Silhasek, Wales & Plattner, P.C., Phoenix, Ariz., for plaintiff-appellee.
Appeal from the United States District Court for the District of arizona.
Before FERGUSON and REINHARDT, Circuit Judges, and BONSAL,* District Judge.
PER CURIAM:


1
This court, in Bliss Dairy, Inc. v. United States, 645 F.2d 19 (9th Cir.1981), affirmed the granting by the district court of the motion of plaintiff Bliss Dairy, Inc. for summary judgment.


2
The Supreme Court, on March 7, 1983, reversed the judgment of this court and remanded the case to this court for further proceedings in conformity with the opinion of that Court.  Hillsboro National Bank v. Commissioner of Internal Revenue, --- U.S. ----, 103 S. Ct. 1134, 75 L.Ed.2d --- (1983), rev'g Bliss Dairy, 645 F.2d at 19.


3
Upon due consideration, the judgment of the district court is reversed and the case is remanded for further proceedings in conformity with the mandate of the Supreme Court.


4
REVERSED AND REMANDED.



*
 Honorable Dudley B. Bonsal, United States Senior District Judge for the Southern District of New York, sitting by designation